Citation Nr: 1144608	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-35 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1969 to August 1970 and from March 1973 to April 1974.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in September 2007 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2008, a statement of the case was issued in October 2008 and a substantive appeal was timely received in November 2008.  

In the Form 9 substantive appeal received in November 2008, the Veteran indicated he was a pre-diabetic thereby raising a possible of claim of service connection for diabetes and the Board hereby refers this matter to the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service treatment records show that in January 1971 the Veteran had elevated blood pressure.  His blood pressure readings were 150/80, which the examiner noted was very irregular, and 130/80.  On VA examination in June 2007, the examiner provided a diagnosis of essential hypertension however the examiner did not include an opinion on the etiology of the hypertension.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore the Veteran should be afforded another VA examination to determine the nature and etiology of the hypertension.  

Further, the Veteran also contends that hypertension is related to his weight gain resulting from his service-connected posttraumatic stress disorder (PTSD) and a medical opinion is necessary to determine whether the hypertension is secondary to the service-connected PTSD.  Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) . Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).  In October 2006, 38 C.F.R. § 3.310(a) was amended to conform with Allen, additionally, other substantive changes were made. As in the instant case the Veteran's claim was received in September 2006, before the other substantive changes were made, only the changes that conform to Allen apply. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of the hypertension.  The claims folder should be made available to the examiner for review in conjunction with the examination.  The examiner is asked to address the following:

a.) Whether it is at least as likely as not (a 50 percent or more probability) that the hypertension is related to service, to include elevated blood pressure in January 1971 and the very irregular reading of 150/80 indicated that same month.  

b.) If hypertension is not related to service, then is it at least as likely as not (a 50 percent or more probability) that the hypertension was caused or aggravated by the service-connected PTSD.  

In formulating the opinion, the examiner is asked to consider that the term "aggravation" means a permanent increase in the underlying disability as contrasted to a worsening of symptoms. 

In formulating the opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation. 

A rationale must be provided for all opinions offered.  If the examiner cannot provide any requested opinion without resort to speculation, the examiner should so state and provide the reasons why such an opinion would be speculative. 
   
2. After the development has been completed, adjudicate the claim.  If the benefit sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


